Citation Nr: 1501080	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in April 2010.  The RO issued a Statement of the Case (SOC) in August 2012.  In September 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In June 2013, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that a lay statement from the Veteran and newspaper articles were submitted into the record following the most recent readjudication of this claim in the October 2012 Supplemental SOC (SSOC).  To date, these records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review this evidence in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, at his Board hearing, the Veteran testified to receiving private treatment for his bilateral hearing loss and submitting a medical opinion from this private audiologist into the record.  However, the private medical opinion and the associated treatment records are not currently in the claims file.  Upon remand, attempts to obtain these pertinent private treatment records and medical opinion must be made.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  The Veteran was afforded a VA audiological examination in June 2009.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently has bilateral hearing loss.  The VA examiner then concluded that the Veteran's bilateral hearing loss was not due to his active military service, to include his presumed in-service noise exposure, because he had no ratable hearing loss at the time of separation from the military service.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the examiner did not address the documented threshold shifts in the Veteran's hearing levels when comparing his April 1968 military entrance examination and his November 1970 military exit examination.  Therefore, the June 2009 VA examiner provided an inadequate rationale for the negative nexus opinion for the bilateral hearing loss.  The Board thus finds that another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current bilateral hearing loss.  The Board needs this opinion to fairly decide the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the name and address of the private audiologist who treated him for his bilateral hearing loss and provided a medical opinion (as described at his Board hearing).  If the Veteran provides the appropriate authorization, make attempts to obtain these pertinent treatment records.  (If the Veteran has a copy of the private medical opinion, he should submit a copy of the opinion.)  If no records are associated with the claims file, a written determination should be included in the claims file.

2.  Thereafter, ask the original June 2009 VA audiological examiner to provide an addendum opinion (or another appropriate examiner if unavailable).  The examiner is again asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to his active military service, to include his presumed in-service noise exposure from his service in the Republic of Vietnam during the Vietnam War.  In providing this opinion, the examiner is asked to do the following:  (1) presume that the Veteran experienced episodes of hearing loss in service after exposure to military noise; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage; and (3) explain the significance of the severity of hearing thresholds shown at separation in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

